United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1712
Issued: February 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 4, 2017 appellant filed a timely appeal from a February 7, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on June 8, 2016.
FACTUAL HISTORY
On June 9, 2016 appellant, then a 51-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on June 8, 2016 she sustained a left upper arm contusion/bruise. She
reported that she stepped up onto a pallet and bent into a Gaylord to pick up a placard. When she
1

5 U.S.C. § 8101 et seq.

stood up after bending, appellant felt light headed and stepped back off of the pallet causing her
to fall to the floor and strike her left elbow. She notified her supervisor, stopped work, and first
received medical on the day of injury. On the reverse side of the claim form appellant’s
supervisor reported that the injury occurred in the performance of duty. He checked the box
marked “yes,” indicating that his knowledge of the facts about the injury agreed with appellant’s
statements.2
In a June 9, 2016 employee accident statement, appellant reported that on June 8, 2016
she was setting up when she tripped and fell backward between a pallet and the concrete,
injuring her left elbow. She reported that she dropped a placard in the Gaylord and bent over to
retrieve the placard, but she could not reach it. Appellant then felt she needed to get up due to
the blood rushing to her head and stepped down off the pallet, causing her to trip, fall backward,
and land on her left elbow.
In a June 20, 2016 statement, appellant’s supervisor stated that appellant reported that she
had bent into a Gaylord to pick up a placard. When she stood up, appellant felt light headed and
fell to the floor, hitting her elbow. Appellant’s supervisor challenged the claim arguing that light
headedness was not an employment-related injury and she did not strike any type of postal
equipment on the way down. He further noted that the medical documentation provided no
opinion on causal relationship.
A June 9, 2016 UPMC Passavant Cranberry Emergency Department note excused
appellant from work through June 16, 2016. Appellant also submitted June 15, 2016 prescription
notes from Dr. James T. Campagna, Board-certified in family practice.
By letter dated June 27, 2016, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the type of factual and medical
evidence needed to establish her claim and she was asked to respond within 30 days. OWCP
informed her that the evidence of record was insufficient to establish that she actually
experienced the incident or employment factor alleged to have caused the injury, there was no
diagnosis of a medical condition, nor was there a physician’s opinion as to the cause of her
injury. It provided a questionnaire for completion and requested that appellant submit a response
in order to substantiate the factual basis of her claim. Appellant was afforded 30 days to provide
the requested information. She did not respond.
In another letter dated June 27, 2016, OWCP requested the employing establishment
provide additional information pertaining to the circumstances surrounding appellant’s alleged
June 8, 2016 traumatic injury claim.

2

Appellant has other traumatic injury claims with the following dates of injury: October 24, 2003 assigned
OWCP File No. xxxxxx122; February 10, 2011 assigned OWCP File No. xxxxxx744; July 7, 2011 assigned OWCP
File No. xxxxxx996; and January 12, 2013 assigned OWCP File No. xxxxxx955. The record also reveals two other
occupational disease claims with the following dates of injury: January 11, 2008 assigned OWCP File No.
xxxxxx212 and November 1, 2008 assigned OWCP File No. xxxxxx101. The record previously before the Board
contains no other information regarding appellant’s prior claims.

2

In support of her claim, appellant submitted a June 15, 2016 Duty Status Report (Form
CA-17) from Dr. Campagna. Dr. Campagna reported that appellant fell backwards on concrete
and landed on her left elbow on June 8, 2016. He restricted her from returning to work and
diagnosed left elbow contusion, noting clinical findings of left elbow/shoulder tendinitis.
In a June 23, 2016 medical report, Dr. George S. Kappakas, a Board-certified orthopedic
surgeon, reported that appellant complained of pain and discomfort in her left elbow and
shoulder area which she injured a few weeks ago. Appellant reported working as a mail handler
which involved employment duties of sorting and lifting. He noted that she tripped, fell
backwards, and landed on her left elbow which jammed her left shoulder. An x-ray of
appellant’s left elbow and shoulder was performed at UPMC Passavant which showed no
evidence of any bony injury. Dr. Kappakas diagnosed left elbow and shoulder tendinitis.
In a July 20, 2016 statement, a coworker reported that she was working in her bid
(manual section) on June 8, 2016 when she witnessed appellant fall. Appellant was placing
placards on Gaylords (boxes) when she lost her balance and fell. The coworker stated that she
went over to see if appellant was okay and appellant reported injuring her arm, at which point
she advised her to notify her supervisor.
By decision dated August 1, 2016, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the June 8, 2016 employment incident occurred as
alleged.
On September 1, 2016 appellant requested review of the written record before an OWCP
hearing representative.
In a June 15, 2016 encounter report, Dr. Campagna reported that appellant fell at work on
June 9, 2016 and landed on her left elbow. Appellant sought treatment at UPMC Passavant
where x-rays revealed negative findings.
In a June 23, 2016 work status report, Dr. Kappakas diagnosed left elbow/shoulder
tendinitis and restricted appellant to limited duty.
By decision dated February 7, 2017, an OWCP hearing representative affirmed the
August 1, 2016 decision finding that the evidence of record failed to establish that the June 8,
2016 employment incident occurred as alleged. He noted that appellant failed to respond to
OWCP’s development letter to indicate whether she had a medical condition which may have
contributed to her fall. In the absence of this information, it could not be determined whether her
fall was an idiopathic or an unexplained fall.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
3

Supra note 1.

3

limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims to have sustained an injury in the performance of duty he or
she must submit sufficient evidence to establish a specific event, incident, or exposure occurring
at the time, place, and in the manner alleged. The employee must also establish that such event,
incident, or exposure caused an injury.7 Once an employee establishes an injury in the
performance of duty, he or she has the burden of proof to establish that any subsequent medical
condition or disability for work, for which compensation is claimed is causally related to the
accepted injury.8
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met her burden of proof when there are such
inconsistencies in the evidence so as to cast serious doubt on the validity of the claim.9
It is a well-settled principle of workers’ compensation law, and the Board has so held,
that an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology
causes an employee to collapse and to suffer injury upon striking the immediate supporting
surface, and there is no intervention or contribution by any hazard or special condition of
employment -- is not within coverage of FECA.10 Such an injury does not arise out of a risk
4

Gary J. Watling, 52 ECAB 278 (2001).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
8

Katherine J. Friday, 47 ECAB 591, 594 (1996).

9

Betty J. Smith, 54 ECAB 174 (2002).

10

See Carol A. Lyles, 57 ECAB 265 (2005).

4

connected with the employment and is, therefore, not compensable. The Board has made equally
clear, the fact that the cause of a particular fall cannot be ascertained or that the reason it
occurred cannot be explained, does not establish that it was due to an idiopathic condition.
This follows from the general rule that an injury occurring on the industrial premises
during working hours is compensable unless the injury is established to be within an exception to
such general rule.11 If the record does not establish that the particular fall was due to an
idiopathic condition, it must be considered as merely an unexplained fall, one which is
distinguishable from a fall in which it is definitely proved that a physical condition preexisted
and caused the fall.12
ANALYSIS
The Board finds that appellant has established that her June 8, 2016 fall occurred in the
performance of duty as alleged.13
In her June 9, 2016 Form CA-1, appellant explained that she sustained a left elbow injury
on June 8, 2016 when she stepped up onto a Gaylord and bent into a Gaylord to pick up a
placard. She reported that she felt light headed when she stood up and stepped back off of the
pallet, causing her to fall to the floor and strike her left elbow. Appellant’s June 9, 2016
employee accident statement provided further detail regarding the incident. She explained that
she dropped a placard in the Gaylord and bent over to retrieve it. Appellant then felt blood
rushing to her head and decided she needed to get up. As she stepped down off of the pallet, she
tripped, fell backwards, and landed on her left elbow.
The Board finds that appellant’s statements have sufficiently established that the June 8,
2016 employment incident occurred as alleged.14 Appellant provided a singular account of the
mechanism of injury. She immediately notified her supervisor and sought emergency medical
treatment on June 9, 2016, the date following her injury. Not only have her statements been
consistent, but appellant provided further support regarding her allegations through her
coworker’s July 20, 2016 witness statement. The medical reports of record also substantiate
appellant’s claim which note a June 8, 2016 injury after she fell and landed on her elbow. While
appellant’s supervisor controverted the claim on June 20, 2016, his statement accepts as factual
appellant’s general description of the June 8, 2016 employment incident. Moreover, he indicated
on the Form CA-1 that appellant was in the performance of duty and his knowledge of the facts
about the injury agreed with her statements. While the employing establishment may controvert
whether this incident caused appellant her injury, it cannot deny the alleged facts to establish that
the incident did not occur at the time, place, and in the manner alleged. The Board has held that
a claimant’s statement that an injury occurred at a given time, place, and in a given manner is of
11

Dora J. Ward, 43 ECAB 767, 769 (1992); Fay Leiter, 35 ECAB 176, 182 (1983).

12

John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988); Martha G. List, 26 ECAB
200 (1974).
13

C.L., Docket No. 13-0917 (issued September 4, 2013).

14

Id.

5

great probative value and will stand unless refuted by strong or persuasive evidence.15 Thus, the
Board finds that given the above-referenced evidence, appellant has alleged with specificity that
the June 8, 2016 incident occurred as alleged.16
The Board has held that an injury resulting from an idiopathic condition is not
compensable. The fact that the cause of a particular fall cannot be ascertained, or that the reason
it occurred cannot be explained, does not however establish that it was due to an idiopathic
condition. If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely proved that a physical condition preexisted the fall and caused the
fall.17
The Board finds that the case record does not contain any medical evidence which would
establish that appellant’s fall was idiopathic, i.e., due to a personal, nonoccupational pathology.18
Appellant explained that after bending over to pick up the placard, she felt blood rush to her
head. When she stood up she tripped, fell backwards, and landed on her left elbow. Appellant’s
treating physicians noted no prior injury which would explain her light headedness after bending
over, nor is there any medical evidence to establish that a preexisting condition caused her fall.19
OWCP has the burden of proof to submit medical evidence showing the existence of a personal,
nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic in nature.
If the record does not establish that a particular fall was due to an idiopathic condition, it must be
considered merely an unexplained fall, which is covered under FECA.20 The evidence of record
herein does not establish that appellant’s fall was a result of an idiopathic condition.21 Based on
the medical evidence of record, the Board finds that appellant’s fall on June 8, 2016 occurred in
the performance of duty.22
Given that appellant has established that the June 8, 2016 employment incident occurred
as alleged, the question becomes whether this incident caused an injury. As OWCP denied
appellant’s claim based on a finding that she had not established the factual element of the claim,
it did not develop or evaluate the medical evidence of record. Thus, the Board will set aside
OWCP’s February 7, 2017 decision and remand the case for further development of the medical

15

Thelma Rogers, 42 ECAB 866, 869-70 (1991).

16

See Willie J. Clements, 43 ECAB 244 (1991).

17

P.W., Docket No. 13-0170 (issued March 15, 2013).

18

H.B., Docket No. 12-0840 (issued November 20, 2012).

19

G.B., Docket No. 10-2155 (issued June 1, 2011).

20

See M.M., Docket No. 08-1510 (issued November 25, 2008); Jennifer Atkerson, 55 ECAB 317 (2004).

21

L.S., Docket No. 16-0036 (issued May 23, 2016).

22

Steven S. Saleh, 55 ECAB 169 (2003).

6

evidence.23 After further development, as deemed necessary, OWCP shall issue a de novo
decision on appellant’s traumatic injury claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2017 Office of Workers’
Compensation Programs’ decision is set aside and the case is remanded for further proceedings
consistent with this opinion.
Issued: February 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

23

T.F., Docket No. 12-439 (issued August 20, 2012).

7

